Name: Commission Regulation (EEC) No 2620/81 of 9 September 1981 amending for the sixth time Regulation (EEC) No 2730/79 and amending Regulation (EEC) No 3183/80 in relation to certain mixtures containing agricultural products
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  agricultural activity
 Date Published: nan

 No L 256/ 14 Official Journal of the European Communities 10 . 9 . 81 COMMISSION REGULATION (EEC) No 2620/81 of 9 September 1981 amending for the sixth time Regulation (EEC) No 2730/79 and amending Regula ­ , tion (EEC) No 3183/80 in relation to certain mixtures containing agricultural products Whereas licences and certificates fixing in advance the refunds and levies to be used are governed by the tariff classification of the product ; whereas, in the case of certain mixtures, the rates of refund or levy do not depend on the tariff classification of the product but on special rules laid down for that purpose ; whereas, therefore, where the component on which the refund or import levy applicable to the mixture is calculated does not correspond to the tariff classifica ­ tion of the mixture, it should be laid down that such imported or exported mixture shall not qualify for the rate fixed in advance ; whereas Commission Regula ­ tion (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance ­ fixing certificates for agricultural products (7 ), should accordingly be amended ; Whereas Commission Regulation (EEC) No 1361 /76 (8 ) established specific rules for calculating export refunds on rice and mixtures of rice ; whereas these rules should continue to apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2 ), and in particular Articles 12 (2), 15 (5) and 16 ( 6) thereof, and the corres ­ ponding provisions of the other Regulations estab ­ lishing common organizations of the market in respect of agricultural products , Whereas the rate of refund is determined by the tariff classification of a product ; whereas that classification may, for certain mixtures whose tariff classification is effected pursuant to paragraph 3 (b) of the rules for the interpretation of the nomenclature of the Common Customs Tariff , result in the grant of higher refund than is economically justified ; Whereas it is therefore necessary to adopt special provisions for determining the refund applicable to mixtures ; Whereas Article 2 of Council Regulation (EEC) No 3324/80 (3 ) on the determination of import duties on mixtures and sets containing agricultural products establishes special rules for certain mixtures ; Whereas Article 30 (3) of Commission Regulation (EEC) No 1371 /81 of 19 May 1981 laying down detailed rules for the administrative application of monetary compensatory amounts (4), also establishes special rules for mixtures ; Whereas rules should be established based on a standard economic approach for fixing refunds applicable to certain mixtures ; whereas Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the applica ­ tion of the system of export refunds on agricultural products (5 ), as last amended by Regulation (EEC) No 1663/ 81 (6 ), should accordingly be amended ; HAS ADOPTED THIS REGULATION : Article 1 The following Article 13a is hereby inserted into Regu ­ lation (EEC) No 2730/79 : Article 13a 1 . The rate of refund applicable to mixtures falling within Chapters 2, 10 or 11 of the Common Customs Tariff shall be : (a) for mixtures in which one constituent accounts for at least 90 % by weight, the rate for that constituent ; (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 OJ No L 198 , 20 . 7 . 1981 , p . 2 . (3 ) OJ No L 349 , 23 . 12 . 1980 , p . 8 . ( «) OJ No L 138 , 21 . 5 . 1981 , p . 1 . (*) OJ No L 317 , 12 . 12 . 1979 , p . 1 . &lt;&gt; OJ No L 166 , 24 . 6 . 1981 , p . 9 . ( 7) OJ No L 338 , 13 . 12 . 1980 , p . 1 . ( ») OJ No L 154, 15 . 6 . 1976, p . 11 . 10 . 9 . 81 Official Journal of the European Communities No L 256/ 15 'Article 11a(b) for other mixtures , the rate for the constituent for which the lowest refund rate applies . In cases where one or more of the constituents of these mixtures is not eligible for a refund, no refund shall be paid in respect of these mixtures . 2 . The provisions of paragraph 1 shall not apply to mixtures for which special rules of calculation are laid down .' Where a licence or a certificate fixing in advance the refund or the import levy is used to import or export a mixture, the mixture shall not be eligible, on import or export, for the rate so fixed in advance where the tariff classification of the constituent on which the refund or import levy applicable to the mixture is calculated does not correspond to that of the mixture .' Article 2 Article 3 The following Article 1 la is hereby inserted into Regu ­ lation (EEC) No 3183/80 : This Regulation shall enter into force on 1 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1981 . For the Commission Poul DALSAGER Member of the Commission